NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

INOKE ETEAKI,                                   No. 21-16208

                Plaintiff-Appellant,            D.C. No. 2:21-cv-00644-DWL

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Inoke Eteaki appeals pro se from the district court’s judgment denying

Eteaki’s application to proceed in forma pauperis (“IFP”) in his action against the

acting commissioner of the Social Security Administration. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the denial of leave


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to proceed IFP. Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). We

affirm.

      The district court did not abuse its discretion in denying Eteaki’s IFP

application because Eteaki failed to make a sufficient showing of indigency. See

id. (“[A] plaintiff seeking IFP status must allege poverty with some particularity,

definiteness and certainty.” (citation and internal quotation marks omitted) ).

      Eteaki’s motion for certified records (Docket Entry No. 16) and motion for

status (Docket Entry No. 18) are denied as moot.

      AFFIRMED.




                                          2                                     21-16208